Mr. PRESIDING JUSTICE EARNS, specially concurring: I concur in the result reached by the court for the reasons discussed in my concurring opinion in Shell Oil Co. v. Pollution Control Board (1976), 37 Ill. App. 3d 264, filed this day. One of the problems I suggested is present here: petitioner did not participate in any of the 16 public hearings held throughout the State prior to the adoption of the rules it now seeks to attack. The public hearing record is silent as to how petitioner is “adversely affected or threatened” by these rules any more than any member of the general public.